DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on April 22, 2022.  As directed by the amendment: claim(s) 1, 12 and 36 have been amended, claim(s) 14-15, 17, 19-20, 22, 24-32 and 34-35 have been cancelled, and claim(s) 38-44 have been added. Thus, claims 1-13, 16, 18, 21, 23, 33, and 36-44 are currently pending in the application.
Response to Arguments
Applicant’s arguments with respect to claims 1-13, 16, 18, 21, 33, and 36-42 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 38 and 42 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gross (US 2008/0215117 A1) (previously cited).
Regarding claim 38, Gross discloses an implantable graft product, comprising: a biodegradable graft material (e.g. Fig 1; [0106]; [0115]); biodegradable electrodes attached to the graft material (e.g. [0104]-[0106]; [0115] Fig 1:32), the biodegradable electrodes including: a biodegradable metal anode attached to the graft material at a first position of the biodegradable graft material (e.g. [0115]-[0116] each of the electrodes may function as the anode and cathode of a galvanic cell); a biodegradable metal cathode attached to the graft material at a second position of the biodegradable graft material, the second position spaced from the first position (e.g. [0115]-[0116] each of the electrodes may function as the anode and cathode of a galvanic cell)); and the biodegradable metal anode and the biodegradable metal cathode being operable to galvanically generate electric current in a path between the biodegradable metal anode and the biodegradable metal cathode (e.g. [0109][0113]), the path extending through amounts of the biodegradable graft material positioned between and separating the biodegradable anode and the biodegradable metal cathode (e.g. [0024];[0106]; [0109[; [0113]).
Regarding claim 42, Gross discloses an implantable graft product which is completely biodegradable after implantation at a site in a patient so that the biodegradable electrodes and the biodegradable graft material are ultimately completely degraded and eliminated from the site (e.g. [0115]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dehnad (US 2016/0136335 A1) in view of Yakoub (US 2019/0209836 A1).
Regarding claim 1, Dehnad discloses a self-powering electrostimulative graft product for treating a patient (e.g. Fig 3A/B:200/210), comprising: a porous graft matrix material receptive to ingrowth of new tissue when implanted in the patient at an implant site, the porous graft matrix material being impregnatable with body fluid of the patient when implanted (e.g. Fig 3A/B:210 [0121] the substrate may be a bio absorbable material); and a galvanic couple structure attached to the porous graft matrix material so as to be implanted at the implant site when the porous graft matrix material is implanted at the implant site (e.g. Fig 3A/B:212/214; [0108]), the galvanic couple structure including a cathode attached to an outer surface of or embedded in the porous graft matrix material and comprised of a first metal, the cathode being spaced from an anode attached to an outer surface of or embedded in the porous graft matrix material comprised of a second metal, the first metal being different from the second metal (e.g. Fig 3A; [0113]; [0127] silver anode and platinum cathode that are used to create the galvanic cell set-up); the galvanic couple structure operable to galvanically generate electric current when the porous graft matrix material is impregnated with body fluid of the patient (e.g. [0015]; [0127]), the electric current occurring from spontaneous redox reactions between the first metal of the cathode and the second metal of the anode, the electrical current extending in a path between the anode and the cathode, the path extending through amounts of the porous graft matrix material positioned between and separating the anode and the cathode (e.g. [0109]-[0111]; [0127]).
Dehnad is silent regarding the galvanic couple structure operable to galvanically generate electric current at a level of at least about 0.05 µA.
However, Yakoub discloses a skin treatment device wherein the galvanic couple structure operable to galvanically generate electric current at a level of at least about 0.05 µA (e.g. [0005]; [0078] the micro-current is above the minimum requirement of the claim limitation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify system of Dehnad to incorporate the teachings of Yakoub wherein the galvanic couple structure operable to galvanically generate electric current at a level of at least about 0.05 µA by utilizing two known metals as the cathode and anode to achieve the desired skin treatment utilizing a plurality galvanic couples in a structure as detailed as an improvement (Yakoub: [0006]).
Regarding claim 2, modified Dehnad discloses wherein the porous graft matrix material is at least in part in the form of a tube; and the path extends in an axial direction along the tube (e.g. Fig 5A; Fig 12A).
Regarding claim 4, modified Dehnad discloses wherein the porous graft matrix material comprises collagen (e.g. [0134]).
Regarding claim 16, modified Dehnad is silent regarding wherein the anode and cathode both have a helical shape, and wherein helical turns of the anode are positions between and extend in a generally parallel fashion to helical turns of the cathode.
However, Dehnad does disclose that the system can be in the shape of a tube and shows a combined helical shape of the galvanic cell which includes both the anode and the cathode (e.g. Fig 12a:330). Dehnad also discloses that the anode and the cathode can be separated if required by the embodiment. Therefore one of ordinary skill in the art before the effective filing date would be able to separate the cathode and the anode so that they both have a helical shape separately.
Regarding claim 21, modified Dehnad discloses in a non-tubular form and comprising a plurality of said galvanic couple structures (e.g. [0029]; [0110]-[0111]).
Claim(s) 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dehnad in view of Yakoub as applied to claim 1 above, and further in view of Nagel (US 2017/0113038 A1).
Regarding claim 10, modified Dehnad is silent regarding wherein the galvanic couple structure generate an electrical current between the cathode and the anode in the range of about 5µA to about 500 mA when the graft is saturated in physiologic saline.
However, Nagel discloses wherein the galvanic couple structure generate an electrical current between the cathode and the anode in the range of about 5µA to about 500 mA when the graft is saturated in physiologic saline (e.g. [0071]; [0106]-[0107]; [0123]; [0161]; [0175] the system is saturated with saline).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Dehnad to incorporate the teachings of Nagel wherein the galvanic couple structure generate an electrical current between the cathode and the anode in the range of about 5µA to about 500 mA when the graft is saturated in physiologic saline for the purpose of utilizing a known current that is good for regeneration.
Regarding claim 13, modified Dehnad discloses wherein the cathode is spaced a distance of about 1 mm to about 20 mm from the anode (e.g. Nagel [0123]).
Claim(s) 3, 5-9, 11-12, 18 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Dehnad in view of Yakoub as applied to claim 1 above, and further in view of Soletti (WO 2015/100238).
Regarding claim 3, modified Dehnad is silent regarding wherein the porous graft matrix material has a laminate structure including a plurality of sheets of porous graft matrix material laminated to one another; the cathode is captured within the laminate structure between adjacent sheets of said plurality of sheets; and the anode is captured within the laminate structure between adjacent sheets of said plurality of sheets, with the anode spaced from the cathode. Dehnad does disclose that the stent may take on other configurations and shapes as detailed in [0138].
However, Soletti discloses an artificial graft device wherein the porous graft matrix material has a laminate structure including a plurality of sheets of porous graft matrix material laminated to one another; the cathode is captured within the laminate structure between adjacent sheets of said plurality of sheets; and the anode is captured within the laminate structure between adjacent sheets of said plurality of sheets, with the anode spaced from the cathode (e.g. Soletti Fig 1; p. 28 l. 7-29 p. 3 l. 31-32; p. 5 l. 2-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Dehnad to incorporate the teachings of Soletti wherein the porous graft matrix material has a laminate structure including a plurality of sheets of porous graft matrix material laminated to one another; the cathode is captured within the laminate structure between adjacent sheets of said plurality of sheets; and the anode is captured within the laminate structure between adjacent sheets of said plurality of sheets, with the anode spaced from the cathode for the purpose of utilizing another known structure for the porous graft matrix (e.g. Dehnad [0138]).
Regarding claim 5, newly modified Dehnad discloses wherein the porous graft matrix material comprises one or more decellularized membranous tissue sheets (e.g. Soletti p. 3 l. 31- p. 4 l. 2; p. 5 l. 2-17; p. 24 l. 22-30).
Regarding claim 6, newly modified Dehnad discloses wherein the porous graft matrix material comprises decellularized tissue selected from submucosal tissue, dermal tissue, pericardial tissue, amnion tissue, peritoneal tissue, or fascia tissue (e.g. Soletti p. 3 l. 31- p. 4 l. 2; p. 5 l. 2-17; p. 24 l. 22-30).
Regarding claim 7, newly modified Dehnad discloses wherein the decellularized membranous tissue sheets retain one or more native growth factors from a source tissue for the membranous tissue sheets (e.g. Soletti p. 3 l. 31- p. 4 l. 2; p. 5 l. 2-17; p. 24 l. 22-30).
Regarding claim 8, newly modified Dehnad discloses wherein the first metal is a biodegradable metal and the second metal is a biodegradable metal (e.g. Soletti p. 28 l. 16-35).
Regarding claim 9, newly modified Dehnad discloses wherein the first biodegradable metal and the second biodegradable metal exhibit an electrical potential difference of at least about 0.05V (e.g. Soletti p. 38 l. 16-35).
Regarding claim 11, newly modified Dehnad discloses wherein the first metal comprises zinc, magnesium or iron (e.g. Soletti p. 28 l. 16-35 and p. 38 l. 16-35).
Regarding claim 12, newly modified Dehnad discloses wherein the first electrode and the second electrode are sized and configured to degrade within about 180 days after implantation of the graft product in a patient (e.g. Soletti p. 2 l. 26-31).
Regarding claim 18, newly modified Dehnad discloses wherein the first metal is a biodegradable metal, the second metal is a biodegradable metal and the porous graft matrix material is bioremodelable such that after implantation of the graft product at a site in the patient the porous graft matrix material is degraded as new tissue of the patient grows into the porous graft matri material, and the anode, the cathode, and the porous graft matrix material are completely degraded and eliminated from the side (e.g. Dehnad [0045]; [0056]; [0135]; [0152] Soletti p. 28 l. 7-35).
Regarding claim 33, newly modified Dehnad discloses wherein the galvanic couple includes: (i) a cathode comprising iron or an iron alloy and an anode comprising magnesium or a magnesium alloy; or (ii) a cathode comprising iron or an iron alloy and an anode comprising zinc or a zinc alloy; or (iii) a cathode comprising zinc or a zinc alloy and an anode comprising magnesium or a magnesium alloy (e.g. Soletti p. 28 l. 7-35).
Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Dehnad in view of Yakoub as applied to claim 1 above, and further in view of Francis (e.g. US 6,312,474).
Regarding claim 36, modified Dehnad is silent regarding wherein the graft product is in dry condition and enclosed within medical packaging.
Regarding claim 37, modified Dehnad is silent regarding wherein the medical packaging is moisture-resistant packaging.
However, regarding claims 36-37, Francis teaches a graft being packaged in a dry or dehydrated condition before being rehydrated and placed in the body (e.g. col 6 lines 23-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Dehnad to incorporate the teachings of Francis to enclose the device in a dry, moisture-resistant medical packaging for the purpose of keeping the graft sterile.
Claims 39 is rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Yakoub.
Regarding claim 39, wherein the biodegradable metal and the biodegradable metal cathode are operable to galvanically generate electric current in the path at a level of at least about 0.05 µA when the graft product is implanted in a patient.
However, Yakoub discloses a skin treatment device wherein the galvanic couple structure operable to galvanically generate electric current at a level of at least about 0.05 µA (e.g. [0005]; [0078] the micro-current is above the minimum requirement of the claim limitation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify system of Dehnad to incorporate the teachings of Yakoub wherein the galvanic couple structure operable to galvanically generate electric current at a level of at least about 0.05 µA by utilizing a known current level to achieve the desired skin treatment utilizing a plurality galvanic couples in a structure as detailed as an improvement (Yakoub: [0006]).
Claim(s) 40 is rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Nagel (US 2017/0113038 A1).
Regarding claim 40, Gross is silent regarding wherein the biodegradable metal anode and the biodegradable metal cathode are operable to galvanically generate electrical current in the path at a level in the range of about 5µA to about 500 mA when the graft is saturated in physiologic saline.
However, Nagel discloses wherein the galvanic couple structure generate an electrical current between the cathode and the anode in the range of about 5µA to about 500 mA when the graft is saturated in physiologic saline (e.g. [0071]; [0106]-[0107]; [0123]; [0161]; [0175] the system is saturated in saline).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Dehnad to incorporate the teachings of Nagel wherein the biodegradable metal anode and the biodegradable metal cathode are operable to galvanically generate electrical current in the path at a level in the range of about 5µA to about 500 mA when the graft is saturated in physiologic saline for the purpose of utilizing a known current that is good for regeneration.
Claim(s) 41 is rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Soletti.
Regarding claim 41, Gross is silent regarding wherein the biodegradable anode and the biodegradable cathode exhibit an electrical potential difference of at least about 0.05V.
However, Soletti discloses an artificial graft device wherein the biodegradable anode and the biodegradable cathode exhibit an electrical potential difference of at least about 0.05V (e.g. Soletti p. 38 l. 16-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Dehnad to incorporate the teachings of Soletti w wherein the biodegradable anode and the biodegradable cathode exhibit an electrical potential difference of at least about 0.05V for the purpose of utilizing a safe electrical potential difference for a graft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough							August 28, 2022
/J.F.H./
Examiner, Art Unit 3792                                                                                                                                                                                                
                                                                                                                                                                                                      
/NATHAN J JENNESS/Primary Examiner, Art Unit 3792